Title: From George Washington to Robert Morris, 27 August 1781
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir
                            Chatham 27th August 1781
                        
                        Accounts brought by several Vessels to Philada and to the Eastward leave little doubt but that the Count de
                            Grasse must have already arrived in the Chesapeak, or that he must be very soon there—The Count de Rochambeau and myself
                            have therefore determined that no time ought to be lost in making preparations for our transportation from Trenton to
                            Christiana and from the Head of Elk down the Chesapeak—I have written by this opportunity to Colo. Miles and have directed
                            him immediately to engage all the proper kind of Craft for the navigation of the Delaware which can be found in Philada or
                                in the Creeks above and below it, and as your advice may be useful to him, more especially so far
                            as respects procuring the Vessels at a distance form Philada, I have desired him to wait upon you for that purpose.
                        I shall also be obliged to you for using your influence with the Gentlemen of Baltimore to permit any Vessels
                            which may be in that port to come up to Elk to assist us in transportation. I have little doubt, from the chearfulness
                            with which they furnished the Marquis last Winter, but they will comply with your requisition on the present occasion: But
                            lest there should be a necessity for the interference of the Executive of the State, I have written to Governor Lee upon
                            that and other matters.I inclose the letter under flying seal for your information, and you will be good enough to forward
                            it by a Chain of Expresses which is established.Any Vessels which may be procured in Chesapeak should rendezvous as soon
                            as possible in Elk River.
                        You will be pleased to make the deposit of Flour, Rum and Salt meat at the Head of Elk which I requested in a
                            former letter.
                        I am very fearful that about 1500 Bbls of salt provisions and 30 Hhds of Rum which I directed to be sent from
                            Connecticut and Rhode Island under Convoy of the Count de Barras would not have been ready when the Fleet sailed from
                            Newport—should that have been the case, the disappointment will be great—I would wish you to see whether a like quantity
                            of these Articles can be procured in Philada or in Maryland, if we should find that they have not gone round from the
                            Eastward.
                        I must entreat you if possible to procure one months pay in specie for the detachment which I have under my
                            command part of those troops have not been paid any thing for a very long time past, and have upon several occasions shewn
                            marks of great discontent—The service they are going upon is disagreeable to the Northern Regiments, but I make no doubt
                            that a douceur of a little hard money would put them in proper tempter. If the whole sum cannot be obtained, a part of it
                            will be better than none, as it may be distributed in proportion to the respective wants and claims of the men.
                        The American detachment will assemble in this neighbourhood to day—The French Army tomorrow. I have the honor
                            to be &a.

                    